Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 1 of 13 PagelD: 1

RECEIVED
SEP 21 2020

ZAHID N. QURAISHI

 

UNITED STATES DISTRICT COURT

 

U.S, MAGISTRATE JUDGE DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : Hon. Zahid N. Quraishi, U.S.M.J.
v. : Mag. No. 20-14031 (ZNQ)
MALLIE M. EVANS and : CRIMINAL COMPLAINT

ELIZABETH SANCHEZ
I, Vernon I. Addison, being duly sworn, state the following is true
and correct to the best of my knowledge and belief:
SEE ATTACHMENT A
I further state that I am a Special Agent of the United States
Federal Bureau of Investigation and that this Complaint is based on the
following facts:
SEE ATTACHMENT B

continued on the attached pages and made a part hereof.

s/ Vernon |. Addison

 

Vernon I. Addison, Special Agent
Federal Bureau of Investigation

Attested to me by telephone,
pursuant to FRCP 4.1(b)(2)(A),

 

 

September 21, 2020 at Trenton, New Jersey
Date City and State

. . ene aoe - ‘5 i
Honorable Zahid N. Quraishi —“ ( * _ .
United States Magistrate Judge A ae

 

 

Name & Title of Judicial Officer Signature of Judicial Officer

— N,
Ne ~

oN,
é

‘
*
t
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 2 of 13 PagelD: 2

ATTACHMENT A

COUNT ONE
(Sex Trafficking by Force, Fraud, or Coercion)

From in or around April or May 2015, through on or about September 7,
2015, in Burlington County, in the District of New Jersey, and elsewhere, the
defendant,

MALLIE M. EVANS,

did knowingly, in and affecting commerce, recruit, entice, harbor, transport,
provide, obtain, advertise, maintain, and solicit by any means, Victim-1,
knowing and in reckless disregard of the fact that means of force, threats of
force, fraud, coercion, and any combination of such means, would be used to
cause Victim-1 to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a}(1) and (b)(1).
\

Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 3 of 13 PagelD: 3

COUNT TWO
(Sex Trafficking by Force, Fraud, or Coercion)

From in or around June 2017, through in or around the fall of 2017, in
Burlington County, in the District of New Jersey, and elsewhere, the defendant,

MALLIE M. EVANS,

did knowingly, in and affecting commerce, recruit, entice, harbor, transport,
provide, obtain, advertise, maintain, and solicit by any means, Victim-2,
knowing and in reckless disregard of the fact that means of force, threats of
force, fraud, coercion, and any combination of such means, would be used to
cause Victim-2 to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(1).
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 4 of 13 PagelD: 4

COUNT THREE
(Conspiracy to Transport an Individual in Interstate Commerce
to Engage in Prostitution)

From on or about June 12, 2017, through on or about June 16, 2017, in
Burlington County, in the District of New Jersey, and elsewhere, the
defendants,

MALLIE M. EVANS and
ELIZABETH SANCHEZ,

did knowingly conspire and agree with each other to transport Victim-3 in
interstate and foreign commerce, with the intent that Victim-3 engage in
prostitution, and in any sexual activity for which any person can be charged
with a criminal offense, namely, N.J.S.A. Section 2C:34-1(b}(2), contrary to Title
18, United States Code, Section 2421.

In violation of Title 18, United States Code, Section 371.
Case 3:20-mj-14031-ZNQ Document1 Filed 09/21/20 Page 5 of 13 PagelD: 5

COUNT FOUR
(Sex Trafficking by Force, Fraud, or Coercion)

From on or about June 12, 2017, through on or about June 16, 2017, in
Burlington County, in the District of New Jersey, and elsewhere, the defendant,

MALLIE M. EVANS,

did knowingly, in and affecting commerce, recruit, entice, harbor, transport,
provide, obtain, advertise, maintain, and solicit by any means, Victim-3,
knowing and in reckless disregard of the fact that means of force, threats of
force, fraud, coercion, and any combination of such means, would be used to
cause Victim-3 to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1) and (b)(1).
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 6 of 13 PagelD: 6

COUNT FIVE
(Interstate Transportation for Prostitution)

From in or around May or June 2017, through in or around the late
summer of 2017, in Burlington County, in the District of New Jersey, and
elsewhere, the defendant,

MALLIE M. EVANS,
did knowingly transport Victim-4 in interstate and foreign commerce, with the
intent that Victim-4 engage in prostitution, and in any sexual activity for which
any person can be charged with a criminal offense, namely N.J.S.A. Section

2C:34-1(b)(2).

In violation of Title 18, United States Code, Section 2421.
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 7 of 13 PagelD: 7

ATTACHMENT B

I, Vernon I. Addison, am a Special Agent with the Federal Bureau of
Investigation (“FBI”). I am fully familiar with the facts set forth herein based on
my own investigation, my conversations with other law enforcement officers,
and my review of reports, documents, and items of evidence. Where statements
of others are related herein, they are related in substance and in part. Because
this complaint is being submitted for a limited purpose, I have not set forth
each and every fact that I know concerning this investigation. Where I assert
that an event took place on a particular date, I am asserting that it took place
on or about the date alleged.

BACKGROUND

1. At all times relevant to this criminal complaint:

a. Defendant MALLIE M. EVANS (“EVANS”) resided in or
around Philadelphia, Pennsylvania, and recruited and coerced victims to
engage in prostitution for his financial benefit.

b. Defendant ELIZABETH SANCHEZ (“SANCHEZ”), EVANS’s
girlfriend and associate, resided in or around Philadelphia, Pennsylvania, and
assisted and conspired with EVANS to recruit and coerce victims to engage in
prostitution for her financial benefit.

c. Victim-1 resided in Georgia, and engaged in commercial sex
acts in New Jersey and Pennsylvania at the direction and behest of defendant
EVANS.

d. Victim-2 resided in Pennsylvania, and engaged in
commercial sex acts in New Jersey and Pennsylvania at the direction and
behest of defendant EVANS.

e. Victim-3 resided in Pennsylvania, and engaged in
commercial sex acts in New Jersey at the direction and behest of defendants
EVANS and SANCHEZ.

f, Victim-4 resided in Maryland, and engaged in commercial
sex acts in New Jersey at the direction and behest of defendant EVANS.

g. Victim-5 resided in Maryland, and engaged in commercial
sex acts in New Jersey at the direction and behest of defendant EVANS.

h, Victim-6 resided in Pennsylvania, and engaged in
commercial sex acts in New Jersey and elsewhere at the direction and behest of
defendant EVANS.
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 8 of 13 PagelD: 8

2. Law enforcement conducted an extensive investigation of EVANS
and SANCHEZ, which revealed that EVANS, with the agreement, assistance,
and support of SANCHEZ, recruited, and forced, defrauded, and/or coerced
individuals from across the eastern United States, and regularly transported
them in interstate commerce for the purpose of having those individuals engage
in prostitution. As a result of the investigation, law enforcement identified
Victim-1, Victim-2, Victim-3, Victim-4, Victim-5, and Victim-6, each of whom
worked as a prostitute for EVANS and engaged in commercial sex acts at his
direction.

3. Law enforcement’s investigation of EVANS and SANCHEZ is
summarized below.

VICTIM-1

4. The investigation revealed that, in or around April or May 2015,
EVANS, while driving in or around Atlanta, Georgia, met and then enticed
Victim-1 into his car by claiming to know Victim-1’s family. EVANS then drove
Victim-1 from Georgia to Philadelphia, Pennsylvania. Upon arriving in
Pennsylvania, Victim-1 was directed by a female—whom law enforcement has
identified as defendant SANCHEZ—that Victim-1 would have to have sex with
customers for money, and that EVANS would take care of Victim-1 and protect
Victim-1. Thereafter, EVANS took all of Victim-1’s personal property, including
Victim-1’s cellular phone, identification card, and a copy of Victim-1’s birth
certificate, and would not allow Victim-1 to call Victim-1’s family.

5. EVANS gave Victim-1 a “work” cellular phone on which Victim-1
received calls from customers seeking sex. EVANS explained that the
customers would call the “work” phone in response to advertisements that
EVANS placed on Backpage.com.! EVANS instructed Victim-1 to ask all
customers if they were affiliated with law enforcement.

6. Thereafter, EVANS transported Victim-1 from Philadelphia,
Pennsylvania, to hotels and motels located in and around Burlington County,
New Jersey, and elsewhere. At EVANS’s direction, Victim-1 engaged in
commercial sex acts with customers arriving at the hotel or motel room in
which EVANS placed Victim-1. Victim-1 collected money from the customers,
which EVANS then took from Victim-1 after the customers left. EVANS did not
allow Victim-1 to keep any of the money that the customers paid Victim-1 in
exchange for sex acts. While engaging in prostitution at EVANS’s direction,

 

1 Backpage.com was a website that allowed users to post advertisements
online, including advertisements for commercial sex acts. As a result of the
criminal conduct identified on the website, the United States Department of
Justice seized Backpage.com on April 6, 2018, and it is no longer in operation.

7
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 9 of 13 PagelD: 9

Victim-1 encountered multiple other unidentified individuals in both
Philadelphia and in New Jersey engaging in prostitution at EVANS’s direction.

7. The investigation also revealed that EVANS threatened Victim-1
that if Victim-1 ever attempted to leave EVANS, EVANS would kill Victim-1.
Victim-1 believed EVANS’s threats because, among other reasons, she observed
that he possessed two handguns. On different occasions after Victim-1 had told
EVANS that he/she wished to leave, EVANS punched Victim-1 in the face,
pulled Victim-1’s hair, and pointed a handgun at Victim-1 to induce Victim-1
to obey him and continue engaging in commercial sex acts for his financial
benefit. On one occasion, shortly after Victim-1 told SANCHEZ that he/she
wished to leave, EVANS arrived at the hotel where Victim-1 and SANCHEZ were
staying, became aggressive, called Victim-1 ungrateful, pointed a handgun at
Victim-1, and forced Victim-1 to have sex with him.

8. In or around September 2015, EVANS transported Victim-1 from
Philadelphia, Pennsylvania, to a motel in Mount Laurel, New Jersey (“Motel-1”),
with the intent that Victim-1 continue engaging in prostitution for him at the
motel. Business records from Motel-1 reflected that the room in which EVANS
held Victim-1 was reserved from September 6, 2015, through September 8,
2015, by another prostitute working for EVANS, whom law enforcement
identified as Victim-6. In a subsequent interview with law enforcement, Victim-
6 identified EVANS as Victim-6’s former pimp and stated that he (EVANS) had,
on at least one occasion, transported Victim-6 from Philadelphia to Motel-1.
Victim-6 provided law enforcement with EVANS’s cellular telephone number,
which Victim-6 used to call and speak with EVANS (the “Evans Number’).

9. On or about September 7, 2015, and notwithstanding EVANS’s
threats, Victim-1 escaped from Motel-1. Victim-1 sought shelter in a nearby
coffee shop and, thereafter, another individual observed Victim-1 was in
distress. The individual introduced Victim-1 to another individual, who put
Victim-1 in contact with law enforcement.

10. Victim-1 provided law enforcement with, among others, the cellular
telephone number for the work phone that EVANS provided Victim-1. A search
of a database of recorded Backpage.com advertisements returned multiple
advertisements for commercial sex acts which listed that telephone number as
the point of contact for sexual services. One such advertisement was posted on
September 7, 2015, the date of Victim-1’s escape from Motel-1. Victim-1
identified himself/herself as the person depicted in some of the photographs
posted as part of that advertisement.
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 10 of 13 PagelD: 10

VICTIM-2

ll. The investigation revealed that, in or around June 2017, EVANS,
while driving in or around Philadelphia, Pennsylvania, met and then enticed
Victim-2 into his car. Victim-2 did not have a place to stay in Philadelphia.
EVANS invited Victim-2 to live with him in his combination residence and
studio in Philadelphia (the “Studio”) and to work for him as a model and in
music videos. After Victim-2 moved in with him, EVANS began physically
abusing Victim-2, punching Victim-2 in the face and ribs, kicking Victim-2,
beating Victim-2 with a metal pole, and throwing Victim-2 down the stairs.
Victim-2 observed that EVANS possessed a handgun, which he would
sometimes carry while he punched and kicked Victim-2.

12. EVANS also forced Victim-2 to engage in prostitution. EVANS
transported Victim-2 to addresses throughout Philadelphia, as well as to hotels
in or around Mount Laurel, New Jersey, and Cherry Hill, New Jersey, to engage
in prostitution, EVANS placed advertisements for Victim-2 on, among other
websites, Backpage.com, using the photographs of other individuals. EVANS
gave Victim-2 approximately six different cellular phones to receive calls and
messages from customers seeking sex. EVANS took all of the money that
Victim-2 earned through commercial sex acts undertaken at EVANS’s
direction.

13. When Victim-2 was left alone in the hotel room with customers and
in between periods with customers, defendant SANCHEZ often was in the room
across the hall or next door. Victim-2 felt that he/she could not escape from
EVANS at these times because SANCHEZ would report Victim-2’s escape
attempt to EVANS.

14. When Victim-2 refused to engage in prostitution, EVANS physically
hurt Victim-2 by, among other things, punching Victim-2 in the face. For some
periods, EVANS took Victim-2’s cellular phone to prevent Victim-2 from calling
friends or family. EVANS threatened Victim-2 that if Victim-2 left and ceased
engaging in prostitution for him, he would kill Victim-2 and Victim-2’s family.

15. After approximately three months, in or around the fall of 2017,
Victim-2 escaped from EVANS’s Studio in the middle of the night.

VICTIM-3

16. The investigation revealed that, on or about June 12, 2017,
EVANS, while driving in or around Philadelphia, Pennsylvania, met and then
enticed Victim-3 into his car and, thereafter, drove Victim-3 to his Studio.
EVANS induced Victim-3 into his car by telling Victim-3 that EVANS could give
Victim-3 a better life. Specifically, EVANS offered to get Victim-3 jobs as,
among other things, a model in photoshoots and music videos.
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 11 of 13 PagelD: 11

17. Thereafter, EVANS drove Victim-3 from his Studio to a hotel in or
around Mount Laurel, New Jersey (“Hotel-1”), and brought Victim-3 to a hotel
room. EVANS introduced Victim-3 to SANCHEZ. Over the course of the ensuing
days, SANCHEZ explained to Victim-3 that Victim-3 would now be a prostitute
for EVANS, and explained how to text customers using a cellular phone that
SANCHEZ provided. SANCHEZ instructed Victim-3 to make certain that
customers were not police officers before arranging their visits to the hotel.
SANCHEZ and EVANS explained to Victim-3 that they placed advertisements
for prostitutes on Backpage.com. SANCHEZ told Victim-3 that SANCHEZ and
EVANS used the photographs of people other than the prostitutes working for
EVANS in the advertisements, but provided numbers to cellular phones that
EVANS and SANCHEZ controlled and provided to the prostitutes. According to
Victim-3, SANCHEZ had at least four cellular phones.

18. Business records from Hotel-1 reflect that SANCHEZ paid, in cash,
to reserve rooms at Hotel-1 on or about June 11, 2017, and June 12, 2017.
Security camera footage from Hotel-1 also showed SANCHEZ paying for rooms
at the front desk of Hotel-1 each day from on or about June 11, 2017, through
on or about June 17, 2017.

19. After EVANS brought Victim-3 to Hotel-1, at EVANS’s and/or
SANCHEZ’s direction, Victim-3 engaged in commercial sex acts with customers
at Hotel-1 in exchange for money. Each time, SANCHEZ, who stayed in the
same room with Victim-3, would leave the hotel room shortly before the
customer’s arrival in order to watch the customer from a nearby location. After
the customer left the hotel room, SANCHEZ would enter the room and take the
money paid by the customer from Victim-3.

20. EVANS and SANCHEZ would get angry with Victim-3 whenever
Victim-3 failed to answer a message from a potential customer on the phone
that SANCHEZ had provided to Victim-3. On at least one occasion, EVANS
threatened Victim-3, in sum and substance, that “if you turn your back on me,
I’m going to really make you my bitch.”

21. Onor about June 14, 2017, EVANS drove Victim-3 to another
motel in or around Mount Laurel, New Jersey (“Motel-2”), to introduce Victim-3
to other prostitutes working for him. For example, EVANS took Victim-3 to a
room and introduced Victim-3 to Victim-4 and Victim-5. EVANS left Victim-3
alone with Victim-4 and Victim-5 and, thereafter, returned and drove Victim-3
back to Hotel-1. Business records from Motel-2 confirmed that EVANS rented a
room at Motel-2 on June 14, 2017.

22. During this period, EVANS, SANCHEZ, and Victim-3 returned from
Hotel-1 to Philadelphia. For example, on at least one occasion, EVANS drove
Victim-3 to meet SANCHEZ in Philadelphia. EVANS, together with SANCHEZ,
then drove Victim-3 back from Philadelphia to Hotel-1, where, at EVANS’s

10
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 12 of 13 PagelD: 12

and/or SANCHEZ’s direction, Victim-3 engaged in commercial sex acts with
customers.

23. On or about June 16, 2017, Victim-3 accessed an online
messaging application to contact an acquaintance (the “Acquaintance”) to ask
for help. Some of the messages between Victim-3 and the Acquaintance are set
forth below:

 

7:18 p.m. | Victim-3 Ineed help...... Send the cops over

 

7:19 p.m. | Victim-3 I can’t accept calls......

 

7:19 p.m. | Acquaintance | Who is this and where to

 

7:20 p.m. | Victim-3 [Victim-1]..... I’min Mt. Laurel....
New Jersey

I’m a sex slave

 

7:20 p.m. | Acquaintance | Do you have an address?

 

7:21 p.m. | Victim-3 [Address of Hotel-1]

 

 

 

 

 

24, The Acquaintance contacted the police, and law enforcement
officers responded to the hotel room at Hotel-1 where SANCHEZ and Victim-3
were present. Law enforcement officers escorted Victim-3 out of the hotel room
to safety.

25.  Victim-3 provided law enforcement with the Evans Number and
identified it as the cellular telephone number belonging to EVANS. From in or
around February 2016 to in or around January 2018, the Evans Number was
assigned to the same prepaid account without subscriber name or address
information (the account remained subscribed under the name “Update Info”
with the address of a retail outlet of a wireless provider). From in or around late
2017 through its account termination in 2018, the Evans Number was used
primarily to call numbers in the Philadelphia, Delaware, and Southern New
Jersey area, including one of EVANS’s close family members.

26. A search of Backpage.com records revealed at least 28
advertisements that contained the Evans Number as a point of contact from in
or around May 2016 through August 2017. These advertisements either offered
commercial sex acts to customers or were directed at recruiting women to work
as prostitutes. One such advertisement, which was active and updated between
in or around April and July of 2017, was posted by the Backpage.com user
account with identification number 28105911 (the “Evans Account’),

11
Case 3:20-mj-14031-ZNQ Document 1 Filed 09/21/20 Page 13 of 13 PagelD: 13

27. The user of the Evans Account posted numerous advertisements to
Backpage.com in 2017 advertising commercial sex acts. On or about June 12,
2017 — the day that EVANS picked up Victim-3 — the user of the Evans
Account posted an advertisement to Backpage.com for a female offering
commercial sex in “Mount laurel Rt 73.” (Hotel-1, where Victim-3 was held as
described above, is located in Mount Laurel near Route 73.) The user of the
Evans Account removed the advertisement at approximately 1:57 a.m. on or
about June 18, 2020, hours after Victim-3’s escape from Hotel-1

VICTIM-4 and VICTIM-5

 

28. In or around May or June 2017, EVANS contacted Victim-5
through an online dating application and enticed Victim-5 to come to
Philadelphia, Pennsylvania. At EVANS’s invitation, Victim-5 and Victim-5’s
friend, Victim-4, traveled from in or around Baltimore, Maryland, to Delaware.
Thereafter, EVANS met Victim-4 and Victim-5 in Delaware and drove them to
Philadelphia. EVANS explained that he wanted Victim-4 and Victim-5 to “trick”
for him, meaning to prostitute themselves for his financial benefit.

29. EVANS drove Victim-4 and Victim-5 from Philadelphia to Motel-2,
where Victim-4 and Victim-5 engaged in prostitution. EVANS gave Victim-4
and Victim-5 cellular phones to communicate with customers. EVANS
instructed Victim-4 and Victim-5 to screen all calls to ensure that customers
were not affiliated with law enforcement. EVANS took all of the money that
Victim-4 and Victim-5 earned through commercial sex acts undertaken at
EVANS’s direction.

30. On one occasion, EVANS drove Victim-4 and Victim-5 to Hotel-1,
where he told them SANCHEZ and Victim-3 were staying. EVANS instructed
Victim-4 and Victim-5 to wait in the car while he collected money from
SANCHEZ and Victim-3.

31. Approximately one month after Victim-4 and Victim-5 met EVANS,
EVANS hit Victim-4 in the face while Victim-4 and Victim-5 were in his car.
EVANS brought Victim-4 and Victim-5 to a hotel room and left to meet
SANCHEZ. Victim-4 left the hotel while EVANS was away and did not return.
Victim-5 subsequently left EVANS as well.

12
